OFFICE   OF   THE   ATTORNEY    GENERAL     OF     TEXAS
                             AUSTIN




Honorable 000. A, :heppsrU
Comptroller of Publlo hooounts
Aumtin, T*m?m




            We have your re                       nion  ar to Whothem the
eighteen months m4n                               Artiale VX oi the Texas
ConstrltutiQn la to                             L3na4r-m0ah    be&s .”

                                                 adopted    bl an llea tio n
held on Augurt




                       or the United States Meritlme    tirrioe
                       tete8 krohant   marine, and who 10 other-
                    lob voter m.a4r the 1~s and Constltutlon
                       to pay 4 poll tax or to hold I$ rooelpt
     ror rng poll iax asceraecl against him, a# a oonditioa
     preoodent  to hia rl&t     to vote ln any eLmotJ,on held
     under tho authority     at tSe Laws of ttie  state, during
     the t&i6 the UnitarP Ctetee ie engage& in iightlng         a
     we?, or within    on.6 year after the olose of the oelea-
     dar year lc “MAoh a”.id ‘war is t&&netod.
           *Provldad, however, thtbst the roragoine provl8ionr
     of thla aeotion do not oanrer the right to vote upon
     any person who is a nm~ber of the rsgular hxibliahment
Won. Geo.~l.“h~y~ard,    page 2




       of the tlnlted states amy, Hevy. or Enrlne Corpe;
       aud Provided further,     that all peraone I-: the
       ermsd foroea. of the United ctetca,     or the aomponent
       breoohes thareot,     not membsrs of ths regular es-
       tablishment    of ths Unit&d Stetes Army, Navy, or
       Merlne Corpe, are hareby dealaxed not to bo dim-
       qusllrisa   rrom voting by roeson or sny provlelon
       or aub-section    *Irlfth* of 9eotIor, 1 of thlr Artl-
       ale.” ( EmphssIs ourr)
             “‘s have found no reported    oourt   daoiaIon   oonstrulng
thle   oonstltutIonel   amandment.
          Artlole 23, Revised Civil        LFttatntes of Toxam, provider:
**Month* meena s oelendsr E0nth.w
          The word smonthv (16 uaod~in crivll statutea has b440
held to mesn II oslender month. ‘Ih parte ~osisler, 69 !?. F. (26)
ytf my.   ~&.m. APP. 1934); Gardner v. VnIvsrsel Life & Aooldent
               5, 7:. 124) 582 (Tex. Civ. App. 1942, nrit 0r error
dLsr;,lss;i).
             ‘A psrlod d a month OT months ,Is to bs oomputed ’
       not by oounting dey6, but by looking at ths oalendsr,
       on4 it run8 rrom 4 airen day in ona month to a day ore
       bbe oorre~pondlng number in the nat   or rpaolflad
       suooeedlng month.” Gardner v. Universal Life &. Aooidont
       Co. Inc.,  supra.
               In vlex or the lhovo suth~rltleo,     it Is our opinion
that the wcr4s “elghtean montha” ee ussd in the above quoted
oonstltutionsl     provlslon,    mean ‘%&ghtsen oslendar monthso. “peOlS-
laelly,   if an alsotlon      be held on poorember 5, 1946, 4 psraon 4le-
ohsrgsd on or after Usp 5, 1945, lf otherwise quelIfIsd,          msy vote
at suoh eleotion       without psyln~ s poll tex snd without holding
I receipt for a poll tax, but a parson dlrrohsrged on or before
Meg 4, 1945, would not be entitled        to vote at suoh eleotlon   wlth-
out prymeat of a polL tax, unleaa otherwise exetcpt.
               Zrufzbers of *ths 4rmod Forae Rsserve of the United
Ptfite8n are lnoluded in the olssser          of persons liatt4  In this
eonetltutloasl      provision.      In epplylng the alghteea-months*     period
dIecusr;eC above, e person*8 statue          aa a member of euoh Armed For04
Tieaerve, 8s ml1 a8 hia strrtue ss 8 member of tt:e other eervIo~s
snumeroted, must be ooneidered.          A psrson who is, et the time of
an election,     or who wea, within elghtsen months prior to suoh
eleotlan,    8 cember of the &me4 Forces Reserve of the United %etee,
snd who 1s otherdne         qualltled,   mey vote et auoh election, WIthOut
Paying a Poll tax and without holding 4 raccl,pt therefor,           0v0n
flon. o*o. H. Fhappard, p ge 3




thou,@ he may have been dI6OhEr Ed o? re1e668d froDl 6OtiVO               duty
ia the Arasd Form6 more then e f ght6en month6 prior to the
6l.d ion.
              The 16st 016UaO Of tba iIr6b pErE@Eph Or the OonSti-
tutfOli61 p r OVi6iOn ill qUe6tiOU   Ib it it6E& lp liOEttOn    t0 ll@ OtfOClS
br1& US&or 6UthOrity Of th0 1alVS Of this *Et6 "dUrI6a tb tire
the UnitEd "tEtO6 16 eilg86*4 ia r ig h ti86gl Wr , Or With in 01 1 0
te6r  arter the oloee or the oaldndar year In whlah eaidwu             la
t~l'lBiZlEt6d.* Iour  ettOntlox    i6 invited    to our Opinion E&O-6828
in whleh It was held that,       under tho ad valorem tax atotutoa,
~rf& Rar 11 has not yet temlnatod,            and wIl1 not torminato,   In
*ha lag111 SOIkEe, Until the tk~@OSa Of bh0 usif            .%OtOS, of
tho PrOEideat    by authority    rr08ka0nipO88,    r0rtriiy pr0016ima
that it iS tOlWlill6t6d.
            Your attention     Is rurthw Iav~tsd to our Opinion fo.
O-6821 whloh, In construing      this oonatitutlonal       provIaIon,    holair
that dthou&h   the pErSOn      n6mO4 lW not     rOqUil’6d    to pay 8 poll    t 8X
or to hold  0 reOeipt th6rrior aa 0 6QdifiOa            pnoedont     to their
                 the- prarIaIon    dome not oxemptanyono         fr131th0 pafment
                   and thet thorafore      t&o  tax aaaoaaat-oalleotor
rhoold not 166~6 6n. *xemptIon OErtiriOIIta uador this provlalon.
                                                Yours very   truly,

                                               ATTORltEY CIERERAI.OF TFXAF




                                                                      h6Si StEnt